MS NN Nw NM BR NR NO Be Be Re Se SO RPO SO EO ll
COO SND BO tw FP BH DKS CO CO wMO HN RK rH RP OH OY CO

oOo 6 SD A SF BH YF

|| DEPARTMENT OF THE INTERIOR,

Case 2:18-cv-01387-JLR Document 28 Filed 09/20/19 Page 1 of 4

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SEA SHEPHERD LEGAL, Case No, C18-1387 JLR
Plaintiff, JOINT STATUS REPORT
AND of DER
Vv.

 

Defendant.

 

 

 

Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit
under the Freedom of Information Act (“FOIA”) against Defendant U.S. DEPARTMENT
OF THE INTERIOR (“DOP”), seeking disclosure of certain documents. On August 6,
2019, the Court, at the parties’ request, ordered the parties to (1) continue to work toward
resolution of this matter without further judicial intervention and (2) submit a joint status
report (“JSR”) within the next 60 days. Dkt. No. 27,

Accordingly, the parties submit this JSR to notify the Court of their progress
towards resolving this matter. The parties worked together to identify a subset of
relatively recent records that may be responsive to SSL’s FOIA request. DOT conducted
a search and provided SSL with an index of approximately 1,600 documents, which
constituted the universe of potentially responsive records yet to be produced. DOT then

identified on the index which documents were non-responsive or were likely duplicative

STIPULATED MOTION UNITED STATES ATTORNEY
C18-1387 JLR -1 700 STEWART STREET, SUITE.5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo fF SD WA SB WD He

wR BS BR BD RO ORD ORDO a i a ee
Pe RRRPSBSBRBSESERDREDAERBRAS

 

 

Case 2:18-cv-01387-JLR Document 28 Filed 09/20/19 Page 2 of 4

of records already produced. With this information, SSL identified which records it
would like DOI to release in a prioritized production.

DOI’s FOIA office intends to produce this narrowed set of documents on or before
November 15, 2019, with the possible exception of a small number of documents that
may have to be sent to another agency for consultation. At this time, the parties
anticipate that, apart from attorneys’ fees and costs, this production (including any
disputes over associated withholdings or redactions) is the last substantive issue to be
addressed regarding Plaintiff's FOIA claims.

For good cause, the parties respectfully request that they be allowed to. submit a
joint status report within the next 60 days. If at any time in the next 60 days it becomes
apparent that resolution between the parties is not feasible, the parties will submit a joint
briefing schedule to the Court.

SO STIPULATED.

Dated this 20th day of September, 2019.

s/f Brett W. Sommermeyer
BRETT W. SOMMERMEYER, WSBA # 30003

s/f Catherine E. Pruett
CATHERINE E. PRUETT, WSBA # 35140

SEA SHEPHERD LEGAL -

226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

Email: breti@seashepherdlegal.org
Email: catherine@seashepherdlegal.org

Attorneys for Plaintiff

STIPULATED MOTION UNITED STATES ATTGRNEY
C18-1387 JLR - 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
|e SE OP SE 0 DO SO
ao nN DA OW SF Ww NY KF ODO wW HD De FF Ye Ye

Oo Oo sO Ww BSB WY FR

 

 

Case 2:18-cv-01387-JLR Document 28 Filed 09/20/19 Page 3 of 4

SO STIPULATED.
Dated this 20th day of September, 2019.

BRIAN T. MORAN
United States Attorney

s/ Michelle R. Lambert

MICHELLE R. LAMBERT, NY # 4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 253-428-3824

Email: michelle. lambert@usdoj.gov

Attorneys for Defendant

STIPULATED MOTION UNITED STATES ATTORNEY
C18-1387 JLR - 3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo co ~s DA A BR We YP

mM hw NH MS BB ON OR Ne Re RB Ry Re Ee eS
oOo sy OA tw SB OW NY SE OO Om RO OO Ul SU OULD UO

 

 

Case 2:18-cv-01387-JLR Document 28 Filed 09/20/19 Page 4 of 4

ORDER
IT IS SO ORDERED.

Dated this24™ day of September, 2019.

f ROK

JAMES L. ROBART
- United States District Judge

 

STIPULATED MOTION UNITED STATES ATTORNEY
C18-1387 JLB - 4 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
